—Appeal from a judgment of the Supreme Court (Peters, J.), entered October 29, 1993 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents finding petitioner guilty of violating certain prison disciplinary rules.
Upon review of the record, we agree with Supreme Court that petitioner was not deprived of his constitutional rights as a result of the determination finding him guilty of assaulting a staff member, using obscene language and destruction of *800State property. The events underlying these charges occurred after petitioner expressed his unhappiness with the table at which he and his wife had been seated in the facility visiting room. Although petitioner contends that the involved correction officer’s initial decision to warn and counsel him for his disruptive behavior rather than summarily terminate the visit was improper, Supreme Court correctly found that the correction officer’s action was well within his authority. As for the absence from the misbehavior report of the signatures of other correction officers who witnessed the incident, we note that petitioner has failed to demonstrate any prejudice accruing to him as a result.
Mikoll, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.